





--------------------------------------------------------------------------------

STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)
ID: 80-0091851
400 Rella Boulevard
Montebello, NY 10901


Restricted Stock Award Notice and Award (NEO)



--------------------------------------------------------------------------------



_______________________________________            Award Number:     _________
Name of Award Holder                        Plan:         2015


______
Address                    City            State                Zip
 

                
Effective __________ (“Award Date”), you have been granted a Restricted Stock
Award of ______ shares of STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP) (the
“Company”) Common Stock. These shares are restricted until the vesting date(s)
shown below.


The award will vest in increments on the date(s) shown.


             Shares   
Vesting Date
 
 
 
 
 
 
 
 



By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan and this Award Notice (including Exhibit A), all of which are attached and
made a part of this document.



--------------------------------------------------------------------------------



STERLING BANCORP (FKA PROVIDENT NEW YORK BANCORP)




________________________________________________        _____________________________
Print Name:                            Date:
Title:        


HOLDER:




________________________________________________        _____________________________
Print Name:                            Date:


        




EXHIBIT A




STERLING BANCORP
2015 OMNIBUS EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE AND AWARD AGREEMENT


General Terms and Conditions


Section 1.    General Terms.


(a)    Size and Type of Award. The shares of Common Stock (the “Shares”) of
Sterling Bancorp (the “Company”) covered by this Award (the “Awarded Shares”)
are listed on the Restricted Stock Award Notice and Award Agreement (the “Award
Notice”), and is subject to all of the terms and conditions of the Sterling
Bancorp 2015 Omnibus Equity and Incentive Plan (the “Plan”).


(b)     Tax Election; Holding of Awarded Shares. A certificate evidencing the
Awarded Shares will be issued to you and will include a restrictive legend
incorporating the terms and conditions of this Award Notice, which will include
a one-year holding requirement once the award has fully vested, except for any
shares sold in accordance with Section 6 to cover the amount of taxes required
to be withheld with respect to such Shares. If permitted by the Compensation
Committee, you may elect to be taxed on shares immediately upon their transfer
to you instead of later when they vest. If you make this election, you will be
required to include in ordinary income, for the taxable year in which the
transfer of certificates occurs, an amount equal to the fair market value of the
shares on the transfer date. The Company may be allowed to claim a tax
deduction, for compensation expense, in a like amount. You make this election by
filing a statement of election containing specified items of information with
the Internal Revenue Service within thirty (30) days after the date of transfer
of the shares to you. You must give a copy of the statement you file to the
Company. If you make this election, the vesting of your awards will not subject
you to further income tax.


(c)     Employment. Your employment with the Company, Sterling National Bank
and/or any of their subsidiaries constitutes adequate consideration for the
issuance of the Awarded Shares to you having a value at least equal to the par
value of the Awarded Shares, but the vesting conditions described below will
nevertheless determine your right to acquire unrestricted ownership of the
Awarded Shares.


Section 2.     Vesting.
 
(a)    Vesting Dates. The vesting dates (the “Vesting Dates”) for your Awarded
Shares are specified on this Award Notice. On each Vesting Date, you will obtain
unrestricted ownership of the Awarded Shares that vest on that Vesting Date,
subject to a one-year holding requirement.


(b)    Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest. If you receive your Restricted Stock Award for
services as an officer or employee, you must, except as otherwise provided
herein, remain in continuous service from the effective date shown on this Award
Notice through the relevant Vesting Date.


(c)    Forfeitures. Except as otherwise provided herein, if you terminate
service with the Company, Sterling National Bank and/or any of their
subsidiaries prior to a Vesting Date, you will forfeit any Awarded Shares that
are scheduled to vest on or after that date. To the extent that any Awarded
Shares have vested prior to your termination of service with the Company, the
one-year holding requirement will continue to apply. When you forfeit Awarded
Shares, all of your interest in the Awarded Shares will be canceled and any
stock certificate or other evidence of ownership must be returned to the
Compensation Committee or to the Company. You agree to take any action and
execute and deliver any document that the Company requests to effect the return
of your unvested Awarded Shares. In the event you do not cooperate with the
Company in this regard, you hereby appoint and designate the Company as your
attorney-in-fact for the purpose of taking any action and signing any document,
in your name, which the Company determines is necessary to enforce the
forfeiture.


(d)     Change in Control. All of the Awarded Shares shall immediately vest in
full and all other restrictions placed on the Awarded Shares shall be removed
(and no one-year holding requirement will apply) if both (1) a Change in Control
occurs, and (2) at any time after the Change in Control and during the
twenty-four (24) month period ending on the second anniversary of the Change in
Control, your service with the Company, Sterling National Bank and/or any of
their subsidiaries is terminated without Cause or for Good Reason.


(e)    Death or Disability. If your service with the Company, Sterling National
Bank, and/or any of their subsidiaries ends due to death or disability before
the all of the Awarded Shares vest or expiration of the one-year holding
requirement, the vesting of such Awarded Shares will be accelerated to such date
of termination of service (and no one-year holding requirement will apply) and
without any further action on your part. You may designate a beneficiary to
receive any Awarded Shares that vest upon your death using the Beneficiary
Designation attached as Appendix A.


(f) Termination without Cause, Termination for Good Reason and Retirement. If
the Company, Sterling National Bank and/or any of their subsidiaries terminates
your employment without Cause or you terminate your employment with Good Reason
or due to Retirement, you will forfeit any Awarded Shares that are scheduled to
vest on or after that date in accordance with Section 2(c) above. To the extent
that any of your Awarded Shares have vested prior to your Retirement date, the
one-year holding requirement will continue to apply.
    
(g)    Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company, Sterling
National Bank and/or any of their subsidiaries for so long as you serve in any
capacity as an employee, officer, non-employee director or consultant of the
Company, Sterling National Bank and/or any of their subsidiaries.


(h)    Application of Clawback Policy. Notwithstanding anything in the this
Award Notice to the contrary, the Awarded Shares and any related dividends shall
be subject to adjustment and/or recovery, in whole or in part, following the
date on which they become vested and payable if and to the extent (i) required
by any applicable law, rule or regulation or (ii) provided under the terms of
any clawback policy or other policy of similar import adopted by the Company and
in effect on the date the Awarded Shares or dividends, as applicable, become
vested and payable.
 
Section 3.    Dividends. Any dividends declared by the Company with a record
date that is after the effective date specified in this Award Notice will be
paid in the same manner as for other shareholders.
Section 4.     Voting and Tender Rights. You will have the right to vote, or
direct the voting of, Awarded Shares.
 
Section 5.    No Right to Continued Service. Nothing in this Award Notice, or
any action of the Board or Compensation Committee with respect to this Award
Notice, shall be held or construed to confer upon you any right to a
continuation of service by the Company, Sterling National Bank or any of their
subsidiaries. You may be dismissed or otherwise dealt with as though this Award
Notice had not been entered into.


Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Restricted Stock Award granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient's address as shown in the Company's
records.


If to the Compensation Committee:


Sterling Bancorp
c/o Sterling National Bank
400 Rella Blvd.
Montebello, New York
Attention: Compensation Committee and Corporate Secretary


Section 8.    Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for, or subject to, debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of the Company.


Section 9.    Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.


Section 10.    Construction of Language. Whenever appropriate in this Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 11.    Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of law principles thereof, except to the extent that such
laws are preempted by federal law. The federal and state courts having
jurisdiction in Rockland County, New York shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Award Notice, the Recipient, and any
other person claiming any rights under this Award Notice, agrees to submit
himself or herself, and any such legal action as he or she shall bring under the
Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.


Section 12.    Amendment. This Award Notice may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written agreement between the Company and the
Recipient. This Award Notice amends and supersedes any Award Notice bearing the
same effective date.


Section 13.    Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award Notice were being made
under the Plan. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Notice, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Award Notice,
the Recipient acknowledges receipt of a copy of the Plan. The Recipient
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Award
other than the Plan, this Award Notice, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Notice.






--------------------------------------------------------------------------------






APPENDIX A TO RESTRICTED STOCK AWARD NOTICE AND AWARD AGREEMENT
Beneficiary Designation Form - Restricted Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Restricted Stock Awards:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Restricted Stock Awards.




                                 
         Your Signature                     Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.












By                      
   Authorized Signature Date       


Comments





